
	
		III
		111th CONGRESS
		2d Session
		S. RES. 566
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2010
			Mr. Kerry (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the situation in Kyrgyzstan.
	
	
		Whereas on June 10, 2010, violence erupted between ethnic
			 Kyrgyz and Uzbek communities in the southern city of Osh, Kyrgyzstan, and later
			 spread to the city of Jalalabad, leaving at least several hundred dead and
			 thousands injured;
		Whereas the outbreak of violence forced as many as 400,000
			 people to flee their homes, including an estimated 100,000 women and children
			 who face desperate conditions along the Kyrgyzstan-Uzbekistan border;
		Whereas the United Nations Children’s Fund (UNICEF) and
			 other United Nations agencies estimate that the violence could directly or
			 indirectly affect more than 1,000,000 people;
		Whereas the displacement of ethnic Uzbeks and continuing
			 instability in the southern part of Kyrgyzstan could destabilize the
			 Provisional Government of Kyrgyzstan and undermine the legitimacy of the
			 referendum on constitutional reform scheduled for June 27, 2010;
		Whereas the Provisional Government of Kyrgyzstan, which
			 came to power in April 2010 following large-scale opposition protests against
			 the regime of former president Kurmanbek Bakiyev, has yet to fully extend its
			 authority in the south and build the capacity necessary to address underlying
			 political, social, and economic tensions;
		Whereas Kyrgyz and Uzbeks in Osh have retreated into
			 largely self-segregated neighborhoods, creating the potential for a permanent
			 division into ethnic enclaves that could impede the delivery of humanitarian
			 assistance and jeopardize the long-term stability of the country;
		Whereas rioting and violence in southern Kyrgyzstan could
			 spread to other areas in the Ferghana Valley, which spans the countries of
			 Kyrgyzstan, Uzbekistan, and Tajikistan, and further exacerbate inter-ethnic
			 competition for resources in the region;
		Whereas protracted instability in Kyrgyzstan and the wider
			 region could provide a safe haven for extremists and criminal networks and
			 obstruct efforts to combat the drug trade;
		Whereas stability in Kyrgyzstan and the broader Central
			 Asia region, which borders Afghanistan, Iran, China, and Russia, is important
			 to the national security interests of the United States;
		Whereas Central Asia plays a vital role in the United
			 States strategy for Afghanistan, including the transit center at Manas
			 International Airport in Kyrgyzstan that forms an integral part of the northern
			 supply route for North Atlantic Treaty Organization and United States-led
			 coalition operations in Afghanistan;
		Whereas promoting stability, respect for human rights, and
			 economic and political reform in Central Asia are important priorities for the
			 United States;
		Whereas economic growth and democratic political
			 development in Central Asia would provide a foundation for improved cooperation
			 with the United States in confronting an array of global challenges, from
			 nonproliferation and counter-narcotics to energy security and climate change;
			 and
		Whereas the potential for escalating violence in
			 Kyrgyzstan concerns not only the United States and the people of Kyrgyzstan,
			 but also the countries in the region and the international community: Now,
			 therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to call upon all
			 parties in Kyrgyzstan to refrain from violence and attend to the civilians who
			 have been displaced or injured as a result of the violence, paying particular
			 attention to the ethnic Uzbek population along the Kyrgyzstan-Uzbekistan
			 border;
			(2)that the
			 Provisional Government of Kyrgyzstan should—
				(A)take immediate
			 steps to restore order, the rule of law, and the democratic process;
				(B)address the
			 underlying political, social, and economic tensions that divide Kyrgyz society
			 for all citizens of Kyrgyzstan, regardless of ethnic background; and
				(C)bring to justice
			 those responsible for the recent violence;
				(3)to support calls
			 for a full and fair investigation into the causes of the violence in southern
			 Kyrgyzstan;
			(4)to welcome the
			 commitment of more than $32,000,000 of the United States Government to
			 Kyrgyzstan for programs supporting humanitarian relief, reconstruction, and
			 community stabilization;
			(5)to commend the
			 Government of Uzbekistan for cooperating with the United Nations High
			 Commissioner for Refugees, the International Committee of the Red Cross,
			 UNICEF, and other international nongovernmental organizations in meeting the
			 urgent needs of Uzbek refugees;
			(6)that the
			 Government of Uzbekistan should maintain an open border in order to ensure that
			 the displaced and vulnerable populations seeking refuge in Uzbekistan may avail
			 themselves of emergency humanitarian assistance and protection services;
			(7)to call upon the
			 Organization for Security and Cooperation in Europe to help restore calm and
			 order through—
				(A)strengthening the
			 democratic institutions of Kyrgyzstan;
				(B)encouraging
			 respect for human rights and fundamental freedoms;
				(C)establishing a
			 framework for dialogue among the ethnic communities; and
				(D)promoting
			 confidence building measures between the Provisional Government of Kyrgyzstan
			 and ethnic communities; and
				(8)to commend the
			 efforts of relief organizations and all persons responding to the immediate
			 humanitarian needs of those displaced by the recent outbreak of violence in
			 Kyrgyzstan.
			
